Citation Nr: 0030812	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-11 638	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Evaluation of complex regional pain syndrome involving 
the left ilioinguinal nerve (genital femoral nerve 
entrapment) claimed as secondary to the service connected 
disability of postoperative left inguinal hernia repair, 
currently rated as 10 percent disabling.  

2.  Evaluation of major depression, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1981 to September 
1981 and from December 1990 to July 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from two rating decisions of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 1998 service connection for major 
depression was granted and assigned a 30 percent evaluation.  
Service connection was granted for complex regional pain 
syndrome involving the left ilioinguinal nerve (genital 
femoral nerve entrapment) claimed as secondary to the service 
connected disability of postoperative left inguinal hernia 
repair in June 1998 and assigned a 10 percent evaluation.  
The Board denied the veteran's claim for an increased 
evaluation for status-post left inguinal hernia repair in 
December 1998.  

The issue of evaluation of major depression will be addressed 
in the remand portion of this decision.  


FINDING OF FACT

The veteran's complex regional pain syndrome involving the 
left ilioinguinal nerve (genital femoral nerve entrapment) is 
manifested by subjective complaints of pain in the left groin 
area and painful sex; and objective findings of a slight 
decrease in sensation in the area of the left thigh and 
tenderness to palpation in the area of the surgical scar in 
the left inguinal area.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation have not 
been met for complex regional pain syndrome involving the 
left ilioinguinal nerve (genital femoral nerve entrapment).  
38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8530 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran avers that his complex regional pain syndrome 
involving the left ilioinguinal nerve (genital femoral nerve 
entrapment) is more severe than the current 10 percent 
evaluation contemplates.  He stated that the disability 
interfered with his work; he missed work to attend nerve 
entrapment appointments at the VA Medical Center (VAMC).  The 
medication made him sleep and he complained of painful sex.  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records, which 
have not already been associated with the claims folder.  It 
is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him, mandated 
by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), has been 
satisfied.

In evaluating the veteran's requests for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  In so doing, it 
is our responsibility to weigh the evidence before us.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (1999) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent, to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.2, 4.10 (1999).

VA outpatient treatment records, dated January 1997 to 
December 1997, showed that the veteran was seen for 
complaints of left groin pain and chronic left inguinal pain.  
The veteran reported left testicle pain with ejaculation and 
tenderness in the area of his anterior left thigh spermatic 
vessels and epididymis.  The April 1997 genitourinary 
examination was normal.  In July 1997 the veteran complained 
of pain in and near the left inguinal hernia operation area.  
The examination revealed no recurrence of the hernia and the 
assessment was chronic pain problem, left inguinal area and 
left testicle.  In October 1997 there was pain in the left 
groin area with tenderness to palpation.  The veteran had 
pain with lifting and rotating the hip.  His strength and 
reflexes were normal.  The assessment was chronic left groin 
pain, probably from an old surgery.  The December 1997 
ultrasound revealed left varicocele and a magnetic resonance 
imaging (MRI) revealed no evidence of neuroma.  

The VA examined the veteran in May 1998.  Neurological 
examination showed that motor, strength and muscle tone of 
all major lower extremity muscle groups were within normal 
limits.  There was no atrophy or fasciculations.  Pain and 
touch sensation was intact in both lower extremities in the 
distribution of all major dermatomes and peripheral nerves.  
Specifically, sensation was tested by pinprick was intact in 
the distribution of the left ilioinguinal lumboinguinal 
nerves.  In addition, sensation was intact at the base of the 
penis and over the scrotum.  Cremasteric reflexes were intact 
bilaterally.  Patellar Achilles tendon jerks were average and 
symmetrical.  The examiner noted some tenderness over the 
area of the left inguinal herniorrhaphy scar.  No other 
tenderness, allodynia, nor hyperpathia was noted.  

The impression was complex regional pain syndrome secondary 
to herniorrhaphy that involves the distribution of the left 
ilioinguinal nerve.  There was no objective neurological 
deficit on examination.  Sensation was intact in the 
distributions of the left ilioinguinal and genitofemoral 
nerves.  In addition, his left cremasteric reflex was intact.  
The examiner stated that at this time the most definite 
statement that could be made was that the veteran had a 
complex regional pain syndrome involving the distribution of 
the ilioinguinal nerve.  

VA outpatient treatment records, dated January 1999 to 
October 1999, indicated that the veteran was seen for 
complaints of left groin pain.  He was given a TENS unit.  In 
September 1999 cranial nerves 2-12 were grossly intact and 
his reflexes and strength were average and symmetrical.  The 
veteran had full range of motion in the lower extremities.  
There was a slight decrease in sensation in the area of the 
left thigh and tenderness to palpation in the area of the 
surgical scar in the left inguinal area.  The assessment was 
pain in the left inguinal area surgical scar over the left 
thigh (possible nerve entrapment).  

At the December 1999 RO hearing the veteran testified that 
the pain from his ilioinguinal nerve ran down his leg.  He 
had to keep it straight out.  He stated that he could not run 
or stand for long periods and that it hurt to have sex.  The 
veteran reported that he could not drive very far without 
getting out and stretching his legs due to pain.  He 
complained of severe pain and indicated that he went to the 
VA hospital for it once a month.  The veteran testified that 
he took pain medication that did not help and that a TENS 
unit worked okay if he was just sitting but it did not work 
if he was moving around.  He stated that he did not do any 
activity and that this disability also kept him from getting 
a job at the post office because he told them he could not 
walk very far.  The veteran reported that his current job 
involved counseling kids and if they try to escape he was 
supposed to detain them.  He indicated that he was not able 
to chase or contain them and felt that he might lose his job 
because of this.  

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When injury or disease of 
a peripheral nerve results in wholly sensory impairment, the 
evaluation will be for mild, or at most moderate, incomplete 
paralysis of that nerve.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8510 through 8530.

The veteran's complex regional pain syndrome involving the 
left ilioinguinal nerve (genital femoral nerve entrapment) 
can be evaluated under the criteria set forth under 
Diagnostic Code 8530.  (As the record does not show 
recurrence of the hernia, the Board does not find that 
consideration under Diagnostic Code 7338 would allow a higher 
rating in this case.)  Under Diagnostic Code 8530, the 
maximum rating allowed for paralysis of the ilioinguinal 
nerve is 10 percent.  As this is the maximum rating 
allowable, the veteran's claim for an increased rating must 
be denied under Diagnostic Code 8530.  Diagnostic Codes 8630 
and 8730 pertain to neuritis and neuralgia of the 
ilioinguinal nerve, respectively, and provide the same 
ratings.

The Board notes that the veteran is in receipt of a 10 
percent evaluation for his left inguinal hernia repair scar 
under Diagnostic Code 7804.  The maximum allowable rating 
under this Diagnostic Code is also 10 percent.  Thus, the 
claim for increased rating must be denied.

In reaching this determination, the Board has considered 
whether staged ratings should be assigned, and it has been 
concluded that this disability has not significantly changed 
during the course of this appeal and uniform ratings are 
therefore appropriate.  Fenderson v. Brown, 12 Vet. App. 119 
(1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

An increased evaluation is denied for complex regional pain 
syndrome involving the left ilioinguinal nerve (genital 
femoral nerve entrapment) claimed as secondary to the service 
connected disability of postoperative left inguinal hernia 
repair.  


REMAND

The VA examined the veteran in February 1999 to evaluate the 
severity of his service-connected major depression.  The 
examiner indicated that the veteran's claims file was not 
available for review at the time of the examination.  An 
examination should include a review of "the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121 (1991), which required that the 
records of prior treatment be taken into account at the time 
of an evaluation.  See also VAOPGCPREC 20-95 (July 14, 1995).

Accordingly, this issue is remanded to the RO for the 
following actions: 

1.  The February 1999 VA examiner must be 
provided the claims folder, so that the 
veteran's entire medical history can be 
taken into consideration in assessing the 
severity of his major depression, and the 
examiner is asked to indicate in the 
examination report that the file has been 
reviewed.  

2.  The RO should review the claims file 
and ensure that the foregoing development 
action has been conducted and completed 
in full.  Thereafter, if this issue 
remains denied, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and 
provide an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 


